Braley, J.
The petitioners, five of whom work in the sanitary division and one in the maintenance division of the street department, are employees of the city of Cambridge.
We assume on the record that unless the respondents, who at the date of filing the petition were respectively the mayor, the superintendent of the street department and the auditor, certified their names with the amount due to the city treasurer, the petitioners could not obtain their wages. The refusal of the respondents to make the necessary certification depends upon the validity of the ordinance enacted by the city council which established a minimum amount for each day’s work. The amended city charter is found in St. 1891, c. 364. But the qualified voters having lawfully adopted “Plan B” as provided in St. 1915, c. 267, Part III, the powers of government under § 2 were to be exercised as “prescribed herein and in .Part I.” Section 8 of Part III relating to the mayor’s approval or veto of every order, ordinance, resolution and vote relating to the affairs of the city passed or adopted by the city council, closes with these words: “Nothing in this section contained shall be construed as superseding or in any way affecting any provision of chapter seven hundred and nineteen of the acts of the year nineteen hundred and thirteen.” The statute referred to is entitled an act relative to municipal indebtedness, and the city of Cambridge is subject to its provisions.
It appears that when the ordinance in question was passed an appropriation for laborers, among whom.the petitioners are to be classed, had been duly made in the budget for the fiscal year as required by St. 1913, c. 719, § 20, as amended by St. 1915, c. 138, which specifically provided for the rate of wages, as well as the number of days with the amount to be expended; and if the increase created by the ordinance is disbursed the appropriation will be insufficient to maintain the department and a deficit results. The ordinance under such conditions comes directly within the prohibition of St. 1891, c. 364, § 35, that “. . . No expenditures shall be made and no liabilities shall be incurred or be binding *324upon the city for any purpose beyond the appropriation previously made therefor . . . .” Whatever the provisions of St. 1891, c. 364, as amended by St. 1896, c. 173, relating to the delegated legislative powers of the city council may be, it is plain that an ordinance cannot be legally enacted which overrides the express provisions of a subsequent statute to which the city expressly has'been made subject. Flood v. Hodges, ante, 252.
It follows that, the ordinance being invalid, the respondents rightly refused to approve the payroll, and, as the petition must be dismissed, there is no occasion to consider the question raised in the answer, that the petitioners could have sued the city in actions of contract to recover their wages.

Petition dismissed.